MeewiN, J.:
The referee held that the ordinance of 19th January, 1874, did not provide for or authorize the construction of a tunnel under Platt and Mill streets, and this the appellants claim was error. The ordinance was passed after hearing all parties interested, and was the basis of the future action in regard to the sewer. The object to be accomplished, as specified in the ordinance itself, was : “ The deepening and enlarging of Platt street sewer; ” in other words, to improve what already existed. The portion to be improved is specified, and a part is under the Jefferson mills, a part under the race, and the balance in Mill and Platt streets. This division indicates the propriety,'and, perhaps, necessity of a different kind of work for each division. Then the ordinance specifies for each division the kind of improvement, as follows: “ By enlarging that portion under said mill, constructing a tunnel under the race, and deepening that portion of the sewer in Mill street and Platt street.” The claim of the appellants calls for a construction of the ordinance the same as if it read: “ Constructing a tunnel under the race and through Mill street and Platt street.” If this was meant, why was it not so expressed ? Between tunneling and deepening in the ordinary way, there was a difference in expense of some $4,000. When the ordinance was passed, had not the parties interested a right to believe that the board intended to tunnel a part and deepen the rest in the ordinary way ? The ordinance expresses no alternative. It reserves no discretion to be thereafter exercised. Undoubtedly the board had power to provide in the ordinance for tunneling the whole. They then acted on the subject and did not so in terms provide, but did provide for a tunnel in part. The argument seems to me conclusive that the board did not then intend to have a tunnel constructed, except as specifically stated. I think the referee did not err in holding that the ordinance did not authorize a tunnel through Mill and Platt streets.
The appellants further claim that the plaintiffs have no right to *71maintain this action, and, to sustain their position, cite Doolittle v. Supervisors (18 N. Y., 155); Roosevelt v. Draper (23 id., 318); Bank v. Supervisors (25 id., 312); Western Railroad Company v. Nolan (48 id., 513).
The Doolittle ease was an action by a citizen of a town to restrain the board of supervisors from erecting a new town. The Roosevelt case was an action by a resident and tax-payer of the city of New York, to declare void an alleged illegal conveyance by said city, of some of its real estate. The case in 25 New York was an action brought by the plaintiff, a bank, against the board of supervisors and collector, to restrain the collection of a tax on plaintiff’s personal property, on the ground that the- tax was illegal; and the court say such an action would not lie unless it wére brought within some acknowledged head of equity jurisprudence. The case in 48 New York was an action to restrain assessors from assessing certain personal property in the hands of trustees, in which plaintiff had a beneficial interest. In the present case the tax or assessment is conceded to be legal; the money is, or will be, collected and paid to the treasurer of the city, subject to the order of the board of public works. (§■ 12 of chap. 771 of 1872.) It was raised for a particular, specified purpose, and the board have no right to appropriate it to any other purpose. In the disbursement of the fund, the board acts ministerially. A fund has been collected, is deposited with the treasurer, and is to be administered for the benefit, real or supposed, of the plaintiffs and the others who have paid it in. In one sense the board are trustees, and the plaintiffs beneficiaries, and the action is to prevent a- maladministration of the fund. The public generally are not interested, nor the inhabitants of any entire town or city, or division thereof. I think the case is so different from the cases cited by appellants’ counsel, that the rule laid down in them does not apply.
The charter of the city of Rochester (§ 207 of chap. 143 of Laws 1861) provides that if a greater amount is collected than is necessary"to defray the expense of the improvement, the common council shall apportion and pay the same back to those from whom the same has been collected. It is suggested that by this provision the plaintiffs have a full remedy at law. But suppose the treasurer has paid it all out on the orders of the board, is the city then liable, *72and must the city or the treasurer guarantee the validity of the orders or acts of the board % The remedy here would at least be doubtful. Perhaps the members of the board would be individually liable, but should the. contributors be compelled to lie still and allow the money to be spent in an illegal way and then resort to their actions, many in number, when the whole matter can be fairly determined in the present way? There are many cases where the Court of Chancery had jurisdiction to interfere by injunction, when public officers were proceeding illegally and improperly under a claim of right to the injuiy of parties, or when the exercise of such a jurisdiction was necessary to prevent a multiplicity of suits at law. (Mohawk and Hudson R. R. Co. v. Artcher, 6 Paige, 83, 88; Western R. R. Co. v. Nolan, 48 N. Y., 518.) My conclusion is that the plaintiffs can maintain the action.
It is further claimed by the defendants, that the city of Rochester was not a proper party defendant. It is a question under the charter of the city, as amended in 1872, whether or not the contracting party with Spalding was not in fact the city. The commissioners of public works are not, in terms, made a corporation, and it may be that all formal contracts should be made in the name of the city by the commissioners of public works, and that when the commissioners accepted the bid of Spalding, the city was formally bound. Besides, the city, by its treasurer, had the custody of the fund. I think, therefore, the city was properly made a party. It was an equity case, and it was proper to make parties all that in any contingency would be affected or controlled by the judgment.
Upon the trial the plaintiffs were allowed, under defendants’ objection, to ask one of the commissioners, a witness called in their .behalf, whether he knew, or supposed the letting the contract for the tunnel amounted to $4,000 or $5,000 more than the contract as first awarded. It may be, the form of this question was not right, but I cannot see how the error, if any, could in any way affect the result. The plaintiffs were also allowed to prove that it was more expensive to put lateral sewers into a tunneled sewer than an open cut. ■ This was competent though not very material. The error, if any, does not affect the result.
The judgment should be affirmed.